DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16th, 2013 is being examined under the first inventor to file provisions of the AIA .

Election/Restriction Requirement
Claims 23-30 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group II (claims 23-27) and Group III (claims 28-30), there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 09/12/2020.

Summary
	This communication is a First Office Action Non-Final on the merits.
Claims 16 - 30 are pending.
Claims 16 - 22 are rejected.
Claims 23 - 30 are withdrawn from consideration.

Information Disclosure Sheet
The information disclosure statement (IDS) submitted on 12/10/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claim 18 is objected to because of the following informalities:  
Claim 18, line 2 recites, “…cutter to moisture, press, feed…” It appears that this passage should recite, “…cutter to moisten, press, feed…”
Claim 18, line 3 recites, “…textile bed linen to a plurality…” It appears that this passage should recite, “…textile bed linen into a plurality…”
Appropriate correction is required.

Claim Interpretation – 35 USC §112f

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do 
The following elements are interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
Regarding claim 18, “combined mangle and cutter” (because A – “combined mangle and cutter” is the placeholder/nonce term, B – “to moisture, press, feed, and dry the secondary bed linen, and perform the cutting the secondary bed linen to a plurality of single pieces” designates the function, and C – no additional structure is provided in the claim body, thus “combined mangle and cutter” is understood as equivalent to “means for moisture, press, feed, and dry the secondary bed linen, and perform the cutting the secondary bed linen to a plurality of single pieces”). A review of the specification suggests does not provide a description on the structure of the above “combined mangle and cutter” such that one of ordinary skill in the art would recognize how the secondary bed linen is moistened, pressed, fed, dried, and cut. Therefore, rejections under 35 USC 112(a) and 112(b) are provided below.
If the applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre -AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre –AIA  35 U.S.C. 112, sixth paragraph.
	

Claim Rejections – 35 USC §112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
 IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention. 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claim 18 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 18 claims “using a combined mangle and cutter to moisture, press, feed, and dry, the secondary textile bed linen, and perform the cutting the secondary textile bed linen to a plurality of single pieces.” However, there is no recitation from the specification as to how this device performs this function, nor an indication as to how one of ordinary skill in the art would recognize how this device operates to perform this function.

Claim Rejections – 35 USC §112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claim 18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim limitation “combined mangle and cutter” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Claim 18 claims “using a combined mangle and cutter to moisture, press, feed, and dry, the secondary textile bed linen, and perform the cutting the secondary textile bed linen to a plurality of single pieces.” However, there is no recitation from the specification as to how this device performs this function, nor an indication as to how one of ordinary skill in the art would recognize how this device operates to perform this function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 

If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections – 35 USC §103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claim 16 is rejected under 35 U.S.C. 103 as being obvious over Howcast (YouTube video titled, “How to Turn Old Sheets into Shopping Totes” published on March 17, 2010; link https://www.youtube.com/watch?v=ipHnLZykEwI).

Regarding claim 16, Howcast discloses a method for making a plurality of bags (See screen capture of Fig 1 below), the method comprising: 

    PNG
    media_image1.png
    865
    1015
    media_image1.png
    Greyscale

Fig 1. Screen capture of Howcast YouTube video.
A) providing secondary textile bed linen (See 0:07 – 0:53), the secondary bed linen being bed linen washed 100 times or more (At the time of filing, it is unclear as to what particular advantage is given by providing a bed linen wherein the bed linen is washed 100 times or more. For example, there is no distinction as to the difference between a linen washed 99 times and a linen washed 100 times, or that by washing a linen 100 times changes a material property not provided to a linen washed 1 time. From the specification {see abstract and ¶ [0007]}, it appears that a linen only needs to be “discarded” and the number of times a linen is washed has no material effect on the linen provided. To the contrary, from ¶ [0007] a number of washing cycles are provided {100, 150, or 200} that further suggests the number of times a linen is washed is not a critical element. Therefore, the washing of a bed linen 100 times or more is not given patentable weight. See further MPEP 2144.04 VII; 2144.06 II; and 2144.07 that all provide reasons as to why it would be obvious to one of ordinary skill in the art to provide a bed linen that has been discarded for repurpose or reuse); 
B) cutting the secondary textile bed linen to a plurality of single pieces, each single piece configured to make a bag when stitched together (See 0:55 – 1:06); and 
C) stitching each single piece together according to a shape of the bag (See 1:06 – 1:22).

Claims 16-19 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Fulcher (GB 2297288 A) in view of Charbonnier (WO 2013/182801 A1).

Regarding claim 16, Fulcher teaches a method for making a plurality of bags (See at least Figs 5 and 6), the method comprising: 
A) providing a linen (See Figs 5 or 6, #26); 
B) cutting the secondary textile bed linen to a plurality of single pieces (See Fig 7C illustrating the fabric is cut into individual pieces. See further page 5, 3rd paragraph), each single piece configured to make a bag when stitched together (See page 5, 3rd paragraph describing that the cut individual pieces are ready to be sewn together); and 
C) stitching each single piece together according to a shape of the bag (See at least Figs 2 and 3 illustrating that a single piece of fabric is stitched together into the shape of a bag. See further page 2, 1st - 3rd paragraphs).

	Charbonnier teaches a secondary textile bed linen (See at least ¶ [0003] and [0004] describing the reusing of discarded textile waste such as bed linen. See further ¶ [0024] - [0035] describing the process through which the discarded bed linen is processed to make a roll of fabric).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Fulcher to incorporate the teachings of Charbonnier to include a fabric being a bed linen with the motivation of decreasing the amount of waste generated by reusing old/discarded bed linens, as described by Charbonnier in ¶ [0004].
At the time of filing, it is unclear as to what particular advantage is given by providing a bed linen wherein the bed linen is washed 100 times or more. For example, there is no distinction as to the difference between a linen washed 99 times and a linen washed 100 times, or that by washing a linen 100 times changes a material property not provided to a linen washed 1 time. From the specification {see abstract and ¶ [0007]}, it appears that a linen only needs to be “discarded” and the number of times a linen is washed has no material effect on the linen provided. To the contrary, from ¶ [0007] a number of washing cycles are provided {100, 150, or 200} that further suggests the number of times a linen is washed is not a critical element. Therefore, the washing of a bed linen 100 times or more is not given patentable weight. See further MPEP 2144.04 VII; 2144.06 II; and 2144.07 that all provide reasons as to why it would be obvious to one of ordinary skill in the art to provide a bed linen that has been discarded for repurpose or reuse.

Regarding claim 17, Fulcher and Charbonnier teach all of the elements described above.
Fulcher teaches the claimed invention except for the linen comprises at least 30 percent polyester and the rest cotton. It would have been obvious to one having ordinary skill in the art at the time of the invention was made to use the fabric as taught by Fulcher or Charbonnier, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416. It is also common knowledge to choose a material that has sufficient strength, durability, flexibility, hardness, etc. for the application and intended use of that material.
Note that it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious engineering design choice. In re Leshin, 125 USPQ 416. It is also common knowledge to choose a material that has sufficient strength, durability, flexibility, hardness, etc. for the application and intended use of that material.
Note that it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious engineering design choice. In re Leshin, 125 USPQ 416. It is also common knowledge to choose a material that has sufficient strength, durability, flexibility, hardness, and potential aesthetics, etc., for the application, intended use, and design considerations of that material.

Regarding claim 18, Fulcher and Charbonnier teach all of the elements described above. However, Fulcher does not specifically teach the method according to claim 16, the method comprising: using a combined mangle and cutter to moisture, press, feed, and dry, the secondary 
	Charbonnier teaches the method according to claim 16, the method comprising: using a combined mangle and cutter to moisture, press, feed, and dry, the secondary textile bed linen, and perform the cutting the secondary textile bed linen to a plurality of single pieces (See further ¶ [0024] - [0035] describing the process through which the discarded bed linen is moistened, pressed, fed, and dried to make a roll of fabric).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Fulcher to incorporate the teachings of Charbonnier to include a fabric being a bed linen with the motivation of decreasing the amount of waste generated by reusing old/discarded bed linens, as described by Charbonnier in ¶ [0004].

Regarding claim 19, Fulcher and Charbonnier teach all of the elements described above. Fulcher further teaches the method according to claim 16, wherein each single piece is one single continuous piece cut from the secondary textile bed linen (See at least Figs 5, 6, 7A, or 7C  illustrating a single piece cut from a continuous piece of fabric).

Regarding claim 21, Fulcher and Charbonnier teach all of the elements described above. Fulcher further teaches the method according to claim 16, further comprising reinforcing the bag by using the secondary textile bed linen double to give each side of the bag two layers (See Fig 7E illustrating an embodiment where a multi-layered bag is created to provide a bag with two or more layers).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Fulcher in view of Charbonnier, and in further view of Black (GB 2534930 A).

Regarding claim 20, Fulcher and Charbonnier teach all of the elements described above. 
Fulcher further teaches wherein the bag is made a bag for being carried by hand by at least in step B) cutting the standard sized duvet cover or sheet three times across the two long sides, the three cuts being parallel to the two short sides (See at least Fig 1 illustrating that the supplied web of linen material can be cut at least 3 times {see broken dashed lines} to create the bag. However, it would further be only a simple design choice for one of ordinary skill in the art to cut the linen material into any desired shape {1 cut, 2 cuts, 3 cuts}).
However, neither specifically teach the method according to claim 16, further comprising: in step A), using a standard sized duvet cover or sheet, the standard size duvet cover or sheet having two longer sides and two shorter sides. 
	Black teaches providing a duvet cover (See Fig 1), the standard size duvet cover or sheet having two longer sides and two shorter sides (See Fig 1 illustrating the duvet cover having two longer sides and two shorter sides).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Fulcher and Charbonnier to incorporate the teachings of Black to include a duvet cover with the motivation of providing a known bedding material to use in a recycling purpose (as described by Charbonnier) since it would only require a simple substitution for one of ordinary skill in the art.


Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Fulcher in view of Charbonnier, and in further view of Potts (US 2011/0174824 A1).

Regarding claim 22, Fulcher and Charbonnier teach all of the elements described above. Fulcher further teaches the method according to claim 16, further comprising at least one of the following: attaching handles to the bag (See at least Figs 5 and 6 illustrating handles attached to the bag); 
wherein one or both outsides of the bag are decorated or printed (See at least Fig 7D illustrating that the bag outside can be printed on. See further Fig 4); 
making a hole in one or both sides for holding the bag or for a clothes hanger (See at least Fig 4 illustrating that the bag has handles on the sides allowing for a hanger to be fit into the holes of the handles); 
wherein in step C) the stitching is made along at least a part of the cuttings in step B) (See at least Figs 2 and 3 illustrating that the stitching of the bag is made along a part of the cut portion of the bag).
However, Fulcher does not specifically teach wherein the bag is made for one or more bottles by providing square or rounds pockets.
	Potts teaches wherein the bag is made for one or more bottles by providing square or rounds pockets (See Figs 1-3 illustrating that a bag can be fitted with pockets for holding bottles).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Fulcher to incorporate the teachings of Potts to .
	
	

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
See attached Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB A SMITH whose telephone number is (571)272-3974.  The examiner can normally be reached on M-F 5:30AM - 2:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on 5712724458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 




/JACOB A SMITH/Examiner, Art Unit 3731

/HEMANT DESAI/Supervisory Patent Examiner, Art Unit 3731